Citation Nr: 0933689	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  05-34 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Whether there was clear and unmistakable error (CUE) in a 
March 4, 1963, rating decision that denied service 
connection for hearing loss and assigned a noncompensable 
evaluation for residuals of a right leg injury.

2.	Whether there was CUE in a July 13, 1981, rating decision 
that failed to award a total disability evaluation based 
upon individual unemployability (TDIU) due to service-
connected disabilities.

3.	Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 (West 2002).




REPRESENTATION

Appellant represented by:	Michael B. Roberts, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Stepson


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1942 to 
December 1945, from February 1946 to July 1950, and from July 
1956 to August 1962.  He died in March 2001; the appellant is 
his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision which denied the 
appellant's claim for DIC and a November 2005 decision which 
found no CUE in a March 1963 rating decision, each of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The appellant and her stepson testified before the 
undersigned Veterans Law Judge at September 2004 and June 
2009 hearings.  Transcripts of these hearings are of record.

The issue of entitlement to DIC was brought before the Board 
in July 2005, at which time the claim was remanded to allow 
the Agency of Original Jurisdiction (AOJ) to further assist 
the appellant in the development of her claim, to include 
issuing a statement of the case.  The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issue on appeal.

The issues of whether there was CUE in a July 13, 1981, 
rating decision and entitlement to DIC are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
Department of Veterans Affairs Regional Office.  VA will 
notify the appellant if further action is required.


FINDINGS OF FACT

1.	In a final decision dated March 4, 1963, the RO denied 
service connection for hearing loss and assigned a 
noncompensable evaluation for residuals of a right leg 
injury.

2.	The March 4, 1963, rating decision was reasonably 
supported by the evidence of record and the prevailing 
legal authority at the time of the decision, and was not 
undebatably erroneous, either in failing to grant service 
connection for bilateral hearing loss or in failing to 
assign a compensable evaluation for the Veteran's right 
leg disability.


CONCLUSION OF LAW

The March 4, 1963, rating decision which denied service 
connection for bilateral hearing loss and assigned a 
noncompensable evaluation for residuals of a right leg injury 
was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 
5101, 5109A (West 2002); 38 C.F.R. § 3.105 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Although the Veterans Claims Assistance Act (VCAA) is 
generally applicable to all claims filed on or after the date 
of its enactment, it is not applicable to CUE motions.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that "there is nothing in the text or the 
legislative history of VCAA to indicate that VA's duties to 
assist and notify are now, for the first time, applicable to 
CUE motions."  Livesay v. Principi, 15 Vet. App. 165 (2001) 
(en banc).  A claim of CUE it is not by itself a claim for 
benefits; a veteran alleging CUE is not pursuing a claim for 
benefits, but rather is collaterally attacking a final 
decision.  Thus, a "claimant," as defined by 38 U.S.C.A. § 
5100, cannot encompass a person seeking a revision of a final 
decision based upon CUE.  As such, VA's duties to notify and 
assist contained in the VCAA are not applicable to CUE 
motions.  See also 38 C.F.R. § 20.1411(c), (d) (2008).

Analysis

The March 4, 1963, RO rating decision indicates that service 
connection for hearing loss was denied because the evidence 
of record did not show that hearing loss had its onset while 
on active military service.  The Veteran did not appeal this 
decision.  Absent a showing of CUE, the decision is final and 
not subject to revision on the same factual basis.  38 C.F.R. 
§ 3.105(a) (2008).

CUE is an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  It is not mere misinterpretation of facts.  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is 
a very specific and rare kind of error of fact or law that 
compels the conclusion, as to which reasonable minds could 
not differ, that the result would have been manifestly 
different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination.  First, 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Second, the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made."  Third, a determination that there was CUE must be 
based on the record and the law that existed at the  time of 
the prior adjudication in question.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992) (en banc)). 

In Fugo v. Brown, supra, the Court refined and elaborated on 
the test set forth in Russell.  In Fugo, the Court stated,

If a claimant-appellant wishes to reasonably raise CUE 
there must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of error ... 
that, if true, would be CUE on its face, persuasive 
reasons must be given as to why the result would have 
been manifestly different but for the alleged error.  It 
must be remembered that there is a presumption of 
validity to otherwise final decisions, and that where 
such decisions are collaterally attacked, and a CUE 
claim is undoubtedly a collateral attack, the 
presumption is even stronger.  

Id.; see also Grover v. West, 12 Vet. App. 109, 111-112 
(1999); Daniels v. Gober, 10 Vet. App. 474, 478 (1997); 
Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Bustos v. West,  179 F.3d 
1378 (Fed. Cir. 1999) (expressly adopting the "manifestly 
changed the outcome" language in Russell). 

Service Connection for Bilateral Hearing Loss

The March 4, 1963, rating decision denied the Veteran's claim 
of service connection for bilateral hearing loss on the basis 
that hearing loss was not incurred or manifested in active 
service.  Specifically, the March 1963 rating decision noted 
that the Veteran suffered bronchial cysts of each ear lobe 
during service that healed without residuals, and that there 
was no evidence of hearing loss at service discharge.  The 
appellant contends that the March 1963 contains CUE by not 
granting service connection for hearing loss.  Specifically, 
the appellant asserts that the Veteran's hearing loss 
manifested during the presumptive period pursuant to 
38 C.F.R. §§ 3.307(a) and 3.309(a) and, in the alternative, 
the RO failed to properly apply the provisions of 38 U.S.C.A. 
§ 1154(b) (codified at 38 U.S.C. § 354 (b) (1958) at the time 
of the original rating decision) pertaining to combat 
veterans.

The laws and regulations in effect at the time of the March 
1963 rating decision provided that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 
310 (1958); 38 C.F.R. § 3.303 (1962).  The law also provided 
that service connection may be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1962).  Finally, 
certain chronic disabilities, such as  organic diseases of 
the nervous system (to include hearing loss), are presumed to 
have been incurred during service if manifest to a 
compensable degree within one year of discharge from service 
during a period of war or, where service continued after the 
war, within such period from the end of the war.  38 C.F.R.  
§§ 3.307(a), 3.309(a) (1962).  For the purposes of the 
instant appeal, the Board notes the Veteran served on active 
duty during a period of war from June 24, 1942, to December 
21, 1945, and from June 27, 1950, to July 5, 1950.  See 
38 C.F.R. § 3.2 (1962); see also 38 C.F.R. § 3.2 (2008).

The evidence of record at the time of the March 1963 rating 
decision included the Veteran's service treatment records and 
a February 1963 VA examination report.  In reviewing the 
Veteran's service treatment records, the Board observes a 
June 30, 1950, Report of Medical Examination, completed prior 
to the Veteran's second discharge from active service, 
indicating hearing of 15/15 bilaterally, with ears and drums 
showing no significant abnormalities.

Also, the Board notes that a June 1962 Report of Medical 
History, completed and signed by the Veteran upon final 
service discharge, notes the Veteran then denied a history of 
ear trouble.  Further, a June 1962 Report of Medical 
Examination, also completed upon the Veteran's final 
separation from active service, indicates a normal ears and 
drums clinical evaluation.  In addition, an audiometric 
evaluation conducted at the June 1962 separation examination 
indicated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
--
10
LEFT
5
5
10
--
10

Speech audiometry and speech recognition ability were not 
recorded.

Following service discharge, the Veteran was provided a VA 
examination in February 1963.  An audiometric examination 
conducted at the time indicated pure tone thresholds, in 
decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
40
--
20
LEFT
15
10
10
--
5

The Veteran was diagnosed with deafness of the right ear 
(nerve type).  However, no opinion was provided regarding an 
etiological relationship between the Veteran's hearing loss, 
as demonstrated at the February 1963 VA examination, and his 
active service.  

The appellant asserts that the evidence of record at the time 
of the March 1963 rating decision clearly establishes that 
his hearing loss began during his active military service.  
However, the Board fails to find the rating action 
undebatably erroneous.  In this regard, the Board notes that, 
at the time of the March 1963 rating decision, the provisions 
of 38 C.F.R. § 3.307(a), providing a presumption of service 
connection for chronic diseases, applied solely to periods of 
war.  See 38 C.F.R. § 3.307(a) (1962).  As such, for the 
presumption of service connection to apply to the instant 
case, the Veteran's hearing loss must have become manifest to 
a compensable degree within one year of separation from 
service in a period of war.  Id.  Thus, hearing loss must 
have been manifest to a degree of at least 10 percent by 
December 21, 1946, or July 5, 1951, one year following the 
Veteran's separation from service during World War II and the 
Korean conflict, respectively.  Id.  See also 38 C.F.R. § 3.2 
(d) and (e) (1962).  However, as discussed above, audiometric 
evaluations provided in June 1950 and June 1962, did not 
indicate the Veteran suffered hearing loss to a compensable 
degree.  See Extension 8-B, Schedule for Rating Disabilities, 
1945 Edition.  Therefore, the presumption of service 
connection does not apply in the instant case.

Furthermore, the appellant has alleged the March 1963 rating 
decision is clearly and unmistakably erroneous in that it 
failed to apply the provisions of 38 U.S.C. § 354(b) (1958).  
In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the [Secretary 
of VA] shall accept as sufficient proof of service connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of in-service occurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions or 
hardships of such service, notwithstanding the fact that 
there is no official record of such occurrence or aggravation 
in such service.  38 U.S.C. § 354(b) (1958); 38 C.F.R. § 
3.304(d) (1962).  However, without addressing whether the 
Veteran engaged in combat with the enemy, the Board observes 
that competent evidence of a current disability and of a link 
between the current disability and service is still required 
despite the evidentiary effect of 38 U.S.C. § 354(b).  In 
other words, even if 38 U.S.C. § 354(b) were applicable in 
the instant case, competent medical evidence linking the 
Veteran's demonstrated hearing loss to acoustic trauma is 
service is still required.  In this regard, the Board 
observes the evidence of record at the time of the March 1963 
rating decision does not include a competent medical opinion 
providing a positive nexus between the Veteran's hearing loss 
and his active service.

Essentially, the appellant asserts the RO failed to properly 
weigh the facts in reaching its March 1963 determination.  
However, allegations of CUE on the basis that a previous 
adjudication improperly weighed and evaluated the evidence 
cannot rise to the stringent definition of CUE.  See Fugo, 
supra.  The Board reiterates that the standard for CUE 
requires that any such error compel the conclusion on which 
reasonable minds could not differ, and that the result would 
have been manifestly different but for the error.  Fugo, 
supra.  

In light of the above, the Board finds that the March 1963 
decision was reasonably supported by the evidence of record 
and correctly applied the laws and regulations then in effect 
such that the decision to deny service connection for hearing 
loss was not clearly and unmistakably erroneous and revision 
or reversal is not warranted. 

Initial Evaluation of Right Leg Injury

The March 4, 1963, rating decision assigned a noncompensable 
evaluation for the Veteran's residuals of a right leg injury.  
Specifically, the March 1963 rating decision found the only 
residual disability shown was four small scars on the right 
lower extremity which were all nonsymptomatic, with no 
functional incapacity shown.  The appellant contends that the 
March 1963 contains CUE by not assigning a compensable 
evaluation for the Veteran's right leg injury.  Specifically, 
the appellant contends that the Veteran should have received 
a compensable evaluation for his service-connected scars and, 
in addition, received a compensable evaluation for no less 
than "moderately-severe" muscle injury.

As noted above, at the time of the March 1963 rating 
decision, the record consisted of the Veteran's service 
treatment records and a February 1963 VA examination report.  
Significantly, the Board notes a June 1962 Report of Medical 
Examination, completed upon the Veteran's separation from 
active service, indicates a normal lower extremities and 
musculoskeletal clinical evaluation.  Furthermore, the 
February 1963 VA examination report reflects the Veteran 
exhibited healed scars on the right lower extremity.  He was 
able to flex and extend the knees well, including squats and 
recovers, and had good muscles of the right leg.  Finally, 
the Veteran was diagnosed with a traumatic injury to the 
right leg, with no impairment.

With respect to the appellant's allegations of CUE, 
essentially she asserts the RO failed to properly weigh the 
evidence of record.  Specifically, she contends the RO did 
not properly take into account the Veteran's statements that 
he was unable to stand or walk on his right leg for more than 
15 to 20 minutes.  However, allegations of CUE on the basis 
that a previous adjudication improperly weighed and evaluated 
the evidence cannot rise to the stringent definition of CUE.  
See Fugo, supra.  The Board reiterates that the standard for 
CUE requires that any such error compel the conclusion on 
which reasonable minds could not differ, and that the result 
would have been manifestly different but for the error.  
Fugo, supra.  In evaluating whether there was CUE in the 
March 1963 rating decision, the Board finds that the decision 
was reasonably supported by the evidence of record at that 
time and was consistent with the laws and regulations then in 
effect.  Specifically, the determination as to which rating 
evaluation criteria a Veteran's symptomology more closely 
approximates requires a weighing of the facts at the time of 
the decision.  

In light of the above, the Board finds that the March 1963 
decision was reasonably supported by the evidence of record 
and correctly applied the laws and regulations then in effect 
such that the decision to assign a noncompensable evaluation 
for the Veteran's right leg injury was not clearly and 
unmistakably erroneous and revision or reversal is not 
warranted. 

Conclusion

As a final note, the Board has considered the appellant's and 
her stepson's testimony at the September 2004 and June 2009 
Board hearings as it pertains to the issue currently on 
appeal.  However, as discussed above, the Board's analysis 
must be based solely on the record as it stood at the time of 
the March 1963 decision.  As such, the testimony offered at 
the September 2004 and June 2009 Board hearings may not serve 
as a basis for granting the appellant's claim.

For the reasons discussed above, the Board finds the 
determination made by the RO in March 1963 was reasonable 
with respect to the facts shown, and the law as it stood at 
the time was not misapplied with regards to service 
connection for hearing loss and the initial evaluation 
assigned for residuals of a right leg injury.  Additionally, 
implicit in the appellant's argument is the intimation that 
VA did not properly weigh the evidence regarding these 
issues.  However, disagreement with how the facts were 
weighed or evaluated does not constitute CUE.  See Russell, 
supra at 311.  

There is no evidence that the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions in effect at the time were 
incorrectly applied.  See Russell, supra.  Further, as 
before, there is no indication that there was any error in 
the March 1963 rating decision that compels the conclusion, 
by any reasonable mind, that the result would have been 
manifestly different but for the error.  See Fugo, supra.  
The Veteran's remedy at that time was to appeal the March 
1963 decision to the Board, and as he failed to do so, the 
Board may not now reweigh the facts as considered in March 
1963.  Accordingly, clear and unmistakable error is not 
established, and the appellant's appeal must be denied. 

ORDER

The March 1963 rating decision was not clearly and 
unmistakably erroneous, and the appeal is denied. 


REMAND

The Board observes that, at the June 2009 Board hearing and 
in subsequent briefs, appellant's representative raised the 
issue of clear and unmistakable error (CUE) in a July 13, 
1981, rating decision that failed to award TDIU based on 
service-connected disabilities.  This issue has not yet been 
adjudicated by the RO.  Thus, on remand, the issue of whether 
there was clear and unmistakable error in a July 1981 rating 
decision should be adjudicated by the RO.

Finally, the appellant's claim for DIC under the provisions 
of 38 U.S.C.A. § 1318 is impacted by the outcome of her claim 
of CUE in a July 1981 rating decision, and therefore, is 
inextricably intertwined with the CUE claim.  The United 
States Court of Appeals for Veterans Claims has held that all 
issues "inextricably intertwined" with an issue certified for 
appeal are to be identified and developed prior to appellate 
review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the 
DIC claim is "inextricably intertwined" with the CUE claim, 
the claim for DIC under the provisions of 38 U.S.C.A. § 1318 
must also be remanded to the AOJ in accordance with the 
holding in Harris.

Accordingly, the case is REMANDED for the following action:

1.	Adjudicate the issue of whether there 
was CUE in a July 13, 1981, rating 
decision that failed to award TDIU due 
to service-connected disabilities.  All 
appropriate procedures should then be 
followed.  The appellant should be 
advised that, if she wishes to initiate 
an appeal of this issue, she must file 
a timely notice of disagreement 
following the issuance of a rating 
decision.

2.	After completing the above, and any 
other development deemed necessary, 
readjudicate the appellant's claims 
based on the entirety of the evidence.  
If the benefits sought on appeal are 
not granted to the appellant's 
satisfaction, she and her 
representative should be provided with 
a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


